Case: 16-10131   Date Filed: 01/12/2017   Page: 1 of 14


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-10131
                         Non-Argument Calendar
                       ________________________

                        Agency No. A206-904-014



ARNOLD KAPA,

                                                                       Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (January 12, 2017)

Before HULL, WILSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 16-10131     Date Filed: 01/12/2017   Page: 2 of 14


      Petitioner Arnold Kapa, a native and citizen of Albania, seeks review of the

Board of Immigration Appeals’s (“BIA”) order affirming the Immigration Judge’s

(“IJ”) denial of his application for asylum, withholding of removal, and relief

under the United Nations Convention Against Torture (“CAT”). On appeal,

Petitioner challenges the agency’s denial of his applications for relief, arguing that

he met his burden of showing that he suffered past persecution and has a well-

founded fear of future persecution on account of his political opinion. After

careful review, we dismiss his petition in part and deny in part.

I.    BACKGROUND

      A.     Initiation of Removal Proceedings

      In May 2015, Petitioner arrived in the United States without a valid

immigration visa or entry document. The Department of Homeland Security

(“DHS”) subsequently issued Petitioner a notice to appear, charging him with

removability pursuant to 8 U.S.C. § 1182(a)(7)(A)(i)(1), for being an alien who

attempted to enter the United States without a valid entry document. Petitioner

conceded removability and indicated that he would be seeking relief in the form of

asylum and withholding of removal.

      B.     Asylum Application and Merits Hearing

      Petitioner applied for asylum, withholding of removal, and CAT relief,

alleging that he feared returning to Albania on account of his political opinion.


                                           2
              Case: 16-10131     Date Filed: 01/12/2017   Page: 3 of 14


Specifically, he averred that he had experienced harm and mistreatment in Albania

due to his participation in the Democratic Party.

      The IJ conducted a merits hearing on Petitioner’s application at which

Petitioner and his aunt testified. According to Petitioner, he feared returning to

Albania because of his involvement with the Democratic Party. In 2013, he

assisted the Democratic Party with its campaign against the Socialist Party because

the Democratic Party promised him a job in exchange for his participation. The

Democratic Party sought out Petitioner’s participation in hopes of obtaining the

votes of Petitioner’s family members.

      While walking home from a Democratic Party meeting on June 23, 2013,

Petitioner was stopped by four people wearing masks. They threatened him and

his family, and then beat him until he was unconscious. Two of his friends later

found him and took him home. Because the individuals wore masks, Petitioner

could not see their faces but he knew they were civilians. Petitioner was able to

identify one of the attackers by “his voice” as Vetar Lipo, a militant of the Socialist

Party at the time of the attack. He believed that each of the attackers were “active

with the government” because of the “nature of [their] threats” and because “they

were delivering food in exchange for the poor people’s vote for the Socialist

Party.”




                                           3
              Case: 16-10131     Date Filed: 01/12/2017     Page: 4 of 14


      As a result of the attack, Petitioner sustained injuries to his chest, leg, hand,

and head. The next day, he went to the village doctor, who referred him to the

hospital. He did not go to the hospital, however, because he could not afford the

treatment. Instead, Petitioner’s mother and grandmother treated him with folk

medicine.

      Following the Democratic Party’s loss in the 2013 election, Petitioner’s

father lost his job. Petitioner learned the day before the merits hearing that his

mother had also lost her job. Petitioner stated that his parents lost their jobs

following the 2013 and 2015 elections because his family never voted for the

Socialist Party. Petitioner feared arrest, torture, and death at the hands of the

Albanian police and government, which were controlled by the Socialist Party.

      Petitioner’s aunt Etleva Lilo testified regarding the June 2013 attack and

about the political and economic conditions in Albania. Lilo stated that when her

sister, Petitioner’s mother, called to tell her that Petitioner had been attacked, her

sister explained that Petitioner did not go to the hospital because of political and

economic reasons. She further stated that her sister lost her job because she did not

vote for the Socialist Party.

      C.     Decisions of the IJ and BIA

      The IJ denied Petitioner’s applications for asylum, withholding of removal,

and CAT relief. At the outset, the IJ found Petitioner to be credible. However, the


                                           4
              Case: 16-10131    Date Filed: 01/12/2017    Page: 5 of 14


IJ determined that Petitioner failed to show that he suffered past persecution. The

IJ explained that the mistreatment Petitioner had experienced, including a single

beating combined with threats and harassment were insufficient to establish past

persecution. The IJ further found that Petitioner had failed to show that the

Albanian government was involved in his mistreatment, or that the government

was unable or unwilling to protect him. Petitioner had also failed to meet his

burden of establishing a well-founded fear of future persecution. Although

Petitioner might have a subjective fear of returning to Albania, the IJ determined

that based on the evidence, a reasonable person would not fear returning to

Albania. Finally, the IJ denied Petitioner’s claims for withholding of removal and

CAT relief.

      Petitioner appealed to the BIA, arguing that the IJ erred in finding that he

was not the victim of past persecution on account of his political opinion. In

particular, Petitioner argued that the IJ erred by concluding that the 2013 beating

did not amount to persecution. Additionally, the IJ erred by finding that Petitioner

had not met his burden of establishing a well-founded fear of future persecution, as

Petitioner would likely be singled out for persecution based on his membership in

the Democratic Party.

      The BIA affirmed the IJ’s decision. The BIA first determined that Petitioner

had failed to establish that he suffered past persecution. The BIA agreed with the


                                          5
              Case: 16-10131     Date Filed: 01/12/2017   Page: 6 of 14


IJ’s determination that the 2013 beating was a single, isolated incident that did not

rise to the level of persecution. The BIA further agreed with the IJ’s determination

that Petitioner had not shown that he was harmed by the Albanian government or

that the he was targeted by a group that the Albanian government was unable or

unwilling to control. The BIA also concluded that Petitioner had not met his

burden of proof to establish a well-founded fear of future persecution, as the

evidence did not support Petitioner’s claim that he would be mistreated based on

his political opinion. Finally, the BIA agreed with the IJ’s denial of Petitioner’s

claims for withholding of removal and CAT relief.

II.   DISCUSSION

      A.     Standard of Review

      We review the BIA’s decision as the final judgment, unless the BIA has

expressly adopted the IJ’s decision, in which case we review both decisions.

Carrizo v. U.S. Att’y Gen., 652 F.3d 1326, 1330 (11th Cir. 2001). We also review

the IJ’s decision to the extent that the BIA adopted its reasoning or found the IJ’s

reasons to be supported by the record. Seck v. U.S. Att’y Gen., 663 F.3d 1356,

1364 (11th Cir. 2011). Here, because the BIA issued its own opinion, we review

the BIA’s decision. But because the BIA also agreed with several aspects of the

IJ’s opinion, we review the decision of the IJ to the extent of that agreement. See

id.


                                          6
              Case: 16-10131    Date Filed: 01/12/2017    Page: 7 of 14


      We review our subject matter jurisdiction de novo. Guzman-Munoz v. U.S.

Att’y Gen., 733 F.3d 1311, 1313 (11th Cir. 2013). We review factual findings for

substantial evidence. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir.

2005). Under the substantial evidence test, we must affirm a determination “if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (quotation omitted). We view the evidence in the light

most favorable to the agency’s decision, drawing all reasonable inferences in favor

of that decision. Id. In other words, we cannot overturn a finding of fact unless

the record compels it. See id. at 1287.

      B.     Asylum and Withholding of Removal

      Petitioner argues that he met his burden for establishing eligibility for

asylum and withholding of removal because he demonstrated that he suffered past

persecution and because he has a well-founded fear of persecution on account of

his political opinion.

      An applicant for asylum must meet the Immigration and Nationality Act’s

(“INA”) definition of a refugee. 8 U.S.C. § 1158(b)(1)(A). A refugee is a person

who cannot return to his or her home country due to “persecution or a well-

founded fear of persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion.” Id. § 1101(a)(42)(A). To

establish eligibility for asylum, an applicant must demonstrate either past


                                          7
              Case: 16-10131     Date Filed: 01/12/2017   Page: 8 of 14


persecution, or a well-founded fear of future persecution, based on a statutorily

listed factor. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006).

      An alien must show that he was persecuted by the government or by a group

that the government is unable or unwilling to control. Ayala v. U.S. Att’y Gen.,

605 F.3d 941, 948 (11th Cir. 2010). When an alien alleges that he was persecuted

by a private actor, he must prove that he is “unable to avail himself of the

protection of his home country by presenting evidence that he reported the

persecution to local government authorities or that it would have been useless to do

so.” Id. at 950 (quotation omitted). If the applicant demonstrates past persecution,

there is a rebuttal presumption that he has a well-founded fear of future

persecution. Ruiz, 440 F.3d at 1257.

      To qualify for withholding of removal, an applicant must establish that his

life or freedom would be threatened in his country of origin on account of the

alien’s race, religion, nationality, membership in a particular social group, or

political opinion. See 8 U.S.C. § 1231(b)(3)(A). The burden is on the alien to

show a clear probability of future persecution, meaning that it is “more likely than

not” that he will be persecuted or tortured if returned to his country. Sepulveda v.

U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005).




                                          8
              Case: 16-10131     Date Filed: 01/12/2017   Page: 9 of 14


             1.     Past Persecution

      Petitioner asserts that the BIA erred in finding that the mistreatment he

suffered, including the 2013 beating did not rise to the level of past persecution.

He also argues that the BIA erred in concluding that he failed to prove that he was

harmed by the Albanian government or by a group that the Albanian government

was unable or unwilling to control.

      At the outset, we must determine whether we have jurisdiction to review

Petitioner’s past persecution claim because we lack jurisdiction to review a

particular challenge to a final order unless the alien has exhausted his available

administrative remedies by raising that challenge before the BIA. Indrawati v.

U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015). While not an exacting

requirement, the alien must go beyond “[u]nadorned, conclusory statements” and

have at least “previously argued the ‘core issue now on appeal’ before the BIA” by

providing it “information sufficient to enable [it] to review and correct any errors

below.” Id. (quoting Montano Cisneros v. U.S. Att’y Gen., 514 F.3d 1224, 1228

n.3 (11th Cir. 2008)).

      We conclude that we lack jurisdiction to review Petitioner’s asylum and

withholding of removal claims on the basis of past persecution. Petitioner failed to

exhaust his argument that he was unable to avail himself of the protection of the

Albanian government because he did not raise any argument in his brief to the BIA


                                          9
             Case: 16-10131     Date Filed: 01/12/2017    Page: 10 of 14


challenging the IJ’s findings that the record failed to show either that his attackers

were government actors or that the Albanian government was either unable or

unwilling to protect him from civilian attackers, particularly where he did not

report the attack to authorities. Indrawati, 779 F.3d at 1297.

      Because Petitioner was required to show that he was unable to avail himself

of Albania’s protection in order to establish eligibility for asylum and withholding

of removal, his failure to exhaust this issue to the BIA was fatal to his past

persecution claim. See Ayala, 605 F.3d at 948. That the BIA sua sponte addressed

this issue does not change the result. See Amaya-Artunduaga v. U.S. Att’y Gen.,

463 F.3d 1247, 1251 (11th Cir. 2006) (concluding that this Court lacks jurisdiction

over unexhausted arguments even if the BIA addresses them sua sponte). And

although Petitioner exhausted his argument that the mistreatment he suffered rises

to the level of persecution, we nevertheless lack jurisdiction over his past

persecution claim because such review would have no effect on the judgment. See

Malu v. U.S. Att’y Gen., 764 F.3d 1282, 1290–91 (11th Cir. 2014) (explaining that

even if an issue is reviewable, we lack jurisdiction over that issue where it would

have no effect on the judgment). Accordingly, we dismiss Petitioner’s argument

that the agency erred in finding that he did not suffer past persecution.




                                          10
             Case: 16-10131     Date Filed: 01/12/2017    Page: 11 of 14


             2.     Well-Founded Fear of Future Persecution

      Because Petitioner failed to establish past persecution, he is not entitled to a

rebuttable presumption of a well-founded fear of future persecution. Ruiz, 440
F.3d at 1257. Thus, in order to show a well-founded fear of future persecution

Petitioner must show that “there is a reasonable possibility” he will suffer

persecution if he returns to Albania. Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196,

1200 (11th Cir. 2009) (emphasis omitted). The fear must be subjectively and

objectively reasonable. Id. Petitioner “does not have to prove he would be singled

out if he can establish a pattern or practice of persecution of a group of which he is

a member.” Id.

      Here, the record does not compel reversal of the BIA’s finding that

Petitioner did not have an objectively reasonable fear of future persecution. The

evidence shows that Petitioner remained in Albania without incident for two years

after the 2013 attack. Moreover, the U.S. State Department Country Report on

Albania showed no reports of politically-motivated killings, disappearances, or

beatings or abuse by police.

      Therefore, substantial evidence supports the BIA’s determination that

Petitioner failed to establish a reasonable possibility that he would be singled out

for persecution or that there is a pattern or practice of persecution of the group to

which Petitioner belongs. See id. Because Petitioner failed to meet the less


                                          11
              Case: 16-10131    Date Filed: 01/12/2017    Page: 12 of 14


onerous standard to support his claim for asylum, he cannot meet the more

stringent burden for withholding of removal. See Rivera v. U.S. Att’y Gen., 487
F.3d 815, 823 (11th Cir. 2007) (“Because the record does not compel the

determination that there is a reasonable probability that the petitioner[] will be

persecuted on account of [his] political opinion, [he] also do[es] not meet the

greater evidentiary burden for establishing eligibility for withholding of

removal.”).

      C.      CAT Relief

      Petitioner asserts that the BIA summarily affirmed the IJ’s denial of his

claim for CAT relief without properly evaluating the evidence showing that it was

more likely than not that he would be singled out for torture.

      To obtain relief under CAT, an alien must show that it is more likely than

not that he would be tortured if returned to his country of removal. 8 C.F.R.

§ 208.16(c)(2). By arguing that the BIA failed to properly evaluate the evidence

related to his CAT claim, Petitioner appears to argue that the BIA failed to give

reasoned consideration to his claim. When determining whether the BIA gave

reasoned consideration to a petitioner’s claims, we look to whether the BIA

“consider[ed] the issues raised and announce[d] its decision in terms sufficient to

enable a reviewing court to perceive that it has heard and thought and not merely

reacted.” Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006) (quotations


                                          12
             Case: 16-10131     Date Filed: 01/12/2017    Page: 13 of 14


omitted). Although the BIA is required to consider all of the evidence presented,

we do not require it to specifically address each claim and piece of evidence

submitted by the petitioner. Id.

      Here, the BIA’s determination that Petitioner had not shown that it was more

likely than not that he would face torture in Albania reflects reasoned

consideration. “This is not a case where the BIA misstated the contents of the

record, failed to adequately explain its rejection of a logical conclusion, or

provided an unreasonable justification for its decision that did not respond to an

argument in the record.” Jeune v. U.S. Att’y Gen., 810 F.3d 792, 804 (11th Cir.

2016). While Petitioner argues that the BIA failed to consider that one of his

attackers now works for the Albanian Chief of Police, the BIA was not required to

specifically address each piece of evidence. See Tan, 446 F.3d at 1374. But in any

event, the BIA was aware of this fact, as it referenced it in concluding that

Petitioner failed to establish that he was harmed by the Albanian government or by

a group that the Albanian government was unable or unwilling to control. In short,

the record shows that the BIA considered the evidence presented and announced its

decision in terms sufficient to enable us to know that it “heard and thought and not

merely reacted.” See id. (quotation omitted).

      To the extent Petitioner also argues that the record compels reversal of the

agency’s denial of CAT relief, we disagree. Because Petitioner failed to establish


                                          13
              Case: 16-10131     Date Filed: 01/12/2017     Page: 14 of 14


eligibility for asylum relief, he cannot show that it is more likely than not that he

will be tortured if returned to Albania. Forgue v. U.S. Att’y Gen., 401 F.3d 1282,

1288 n.4 (11th Cir. 2005) (“Because [Petitioner] has failed to establish a claim of

asylum on the merits, he necessarily fails to establish eligibility for . . . protection

under CAT.”). We therefore deny this portion of the petition for review.

III.   CONCLUSION

       We dismiss the petition for review as to Petitioner’s past persecution

arguments related to his claims for asylum and withholding of removal. We deny

the remainder of Petitioner’s arguments for the reasons stated above.

       PETITION DISMISSED IN PART, DENIED IN PART.




                                           14